                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 08-60151-CR-ZLOCH
                                13-62156-CIV-ZLOCH
                                16-61487-CIV-ZLOCH



KIRBY BARONVILLE,

            Movant,

vs.                                              O R D E R

UNITED STATES OF AMERICA,
            Respondent.
                                 /
      THIS MATTER is before the Court upon the Report Of Magistrate
Judge (DE 71) filed herein by United States Magistrate Judge
Patrick A. White and Movant’s Motion For Relief From A Judgment Or
Order Pursuant To Civil Rule 60(b)(DE 68).        No objections to said
Report have been filed.     The Court has conducted a de novo review
of the entire record herein and is otherwise fully advised in the
premises.
      Movant’s Motion (DE 68), while filed in his criminal case,
Case No. 08-60151, in fact seeks relief in his civil habeas case,
Case No. 13-62156-CIV-ZLOCH.      In a second     habeas case, Case No.
16-61487-CIV-ZLOCH, this Court entered its Final Order Of Dismissal
(DE 11), due to the fact that Movant’s Motion To Vacate Sentence
Under 28 U.S.C. § 2255 (DE 1) was a second or successive motion to
vacate, set aside, or correct a federal sentence, which had not
been authorized by the Eleventh Circuit Court Of Appeals.          See DE
11. His earlier habeas case, Case No. 13-62156, had been dismissed
as untimely.      In his Report (DE 71), Magistrate Judge White
concludes that, with respect to the instant Motion (DE 68), it is
not   timely,   and   additionally,   not   meritorious,   as   Movant   is
attempting to re-litigate the untimeliness of his prior petition,
through arguments previously rejected. The Court adopts Magistrate
Judge White’s reasoning and conclusions.
     Accordingly, after due consideration, it is
     ORDERED AND ADJUDGED as follows:
     1. Report Of Magistrate Judge (DE 71) filed herein by United
States Magistrate Judge Patrick A. White be and the same is hereby
approved, adopted, and ratified by the Court; and
     2.   Movant’s   Motion   For   Relief   From   A   Judgment   Or Order
Pursuant To Civil Rule 60(b)(DE 68) be and the same is hereby
DENIED.
      DONE AND ORDERED in Chambers at Fort Lauderdale, Broward
County, Florida, this     13th        day of November, 2018.




                                    WILLIAM J. ZLOCH
                                    Sr. United States District Judge

Copies furnished:

The Honorable Patrick A. White
United States Magistrate Judge

All Counsel of Record

Kirby Baronville, PRO SE
77720-004
Marianna
Federal Correctional Institution
Inmate Mail/Parcels
Post Office Box 7007
Marianna, FL 32447




                                      2
